Exhibit 8.1 MATERIAL SUBSIDIARIES Our operations are conducted principally by Companhia de Bebidas das Américas – Ambev (“Ambev”), and, in the case of our HILA-ex, Latin America South and Canadian operations, by direct and indirect subsidiaries of Ambev. The following is a list of the significant companies that Ambev controlled, either directly or indirectly, as of December 31, 2011: · Ambev owns 100% of Labatt Holding A/S (incorporated in Denmark) which owns 100% of Labatt Brewing Co. Ltd. (incorporated in Canada). These entities explore the production of beer in Canada. · Ambev owns 100% of economic and voting interest in Quilmes International (Bermuda) Ltd. (“QIB”). QIB, through its subsidiaries, produces and sells beer and soft drinks in Argentina and other South American countries. · Arosuco Aromas e Sucos Ltda. (“Arosuco”) (incorporated in Brazil). Arosuco produces concentrates for our soft drinks and crowns. Ambev controls 100% of the voting and total equity of this entity. · Eagle Distribuidora de Bebidas S.A. (incorporated in Brazil). Ambev controls 100% of the voting and total equity of this entity. · Jalua Spain S.L (incorporated in Spain). Ambev controls 100% of the voting and total equity of this entity. · Monthiers S.A. (incorporated in Uruguay). Ambev controls 100% of the voting and total equity of this entity. · Ambev Brasil Bebidas S.A. (“Ambev Brasil”) (incorporated in Brazil). Ambev controls 100% of the voting and total equity of this entity. Ambev Brasil produces and sells beer and soft drinks in Brazil. · Morena Distribuidora de Bebidas S.A. (“Morena”) (incorporated in Brazil). Ambev owns approximately 99% of economic and voting interest in Morena, which distributes and sells beer and soft drinks in Brazil.
